Exhibit 10.1

 

SL GREEN REALTY CORP.
2010 NOTIONAL UNIT LONG-TERM COMPENSATION PLAN

AWARD AGREEMENT

 

Name of Grantee:                                             (“Grantee”)
No. of LTIP Units:                                                  
No. of Notional Units:                                              
Participation Percentage:          %
Grant Date:                              , 2010

 

RECITALS

 

A.                                    The Grantee is an employee of SL Green
Realty Corp. (“SL Green” or the “Company”) and its subsidiary SL Green Operating
Partnership, L.P., through which SL Green conducts substantially all of its
operations (the “Partnership”).

 

B.                                    The Company has adopted the 2010 Notional
Unit Long-Term Compensation Plan (the “Outperformance Plan”) to provide the
Company’s Senior Officers with incentive compensation.  The Outperformance Plan
was adopted effective as of December 9, 2009 by the Compensation Committee (the
“Committee”) of the Board of Directors of SL Green (the “Board”) pursuant to
authority delegated to it by the Board as set forth in the Committee’s charter,
including authority to make grants of equity interests in the Partnership which
may, under certain circumstances, become exchangeable for shares of SL Green
common stock reserved for issuance under the SL Green Realty Corp. Amended and
Restated 2005 Stock Option and Incentive Plan (as amended, modified or
supplemented from time to time, the “Option Plan”).  This award agreement (this
“Agreement”) evidences an award to the Grantee under the Outperformance Plan
(the “Award”), which is subject to the terms and conditions set forth herein.

 

C.                                    The Grantee was selected by the Committee
to receive the Award and, effective as of                             , 2010,
the Company caused the Partnership to issue to the Grantee the number of LTIP
Units (as defined herein) set forth above.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 


1.                                      ADMINISTRATION.  THE OUTPERFORMANCE PLAN
AND ALL AWARDS THEREUNDER, INCLUDING THIS AWARD, SHALL BE ADMINISTERED BY THE
COMMITTEE, WHICH IN THE ADMINISTRATION OF THE OUTPERFORMANCE PLAN SHALL HAVE ALL
THE POWERS AND AUTHORITY IT HAS IN THE ADMINISTRATION OF THE OPTION PLAN AS SET
FORTH IN THE OPTION PLAN.


 


2.                                      DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITIONS SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE
OPTION PLAN. IN ADDITION, AS USED HEREIN:

 

--------------------------------------------------------------------------------


 

“Award LTIP Units” has the meaning set forth in Section 3 hereof.

 

“Change of Control” means:

 


(A)                                 ANY “PERSON,” INCLUDING A “GROUP” (AS SUCH
TERMS ARE USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT), TOGETHER WITH
ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER
THE EXCHANGE ACT) OF SUCH PERSON, BECOMING THE “BENEFICIAL OWNER” (AS SUCH TERM
IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 25% OR MORE OF EITHER (1) THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES HAVING THE RIGHT TO
VOTE IN AN ELECTION OF THE BOARD (“VOTING SECURITIES”) OR (2) THE THEN
OUTSTANDING SHARES OF ALL CLASSES OF STOCK OF THE COMPANY (IN EITHER SUCH CASE
OTHER THAN AS A RESULT OF THE ACQUISITION OF SECURITIES DIRECTLY FROM THE
COMPANY); OR


 


(B)                                 THE MEMBERS OF THE BOARD AT THE BEGINNING OF
ANY CONSECUTIVE 24-CALENDAR-MONTH PERIOD COMMENCING ON OR AFTER THE INITIAL
EFFECTIVE DATE OF THE OUTPERFORMANCE PLAN (THE “INCUMBENT DIRECTORS”) CEASING
FOR ANY REASON INCLUDING WITHOUT LIMITATION, AS A RESULT OF A TENDER OFFER,
PROXY CONTEST, MERGER OR SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD; PROVIDED THAT ANY PERSON BECOMING A DIRECTOR OF THE COMPANY WHOSE
ELECTION OR NOMINATION WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD THEN STILL IN OFFICE WHO WERE MEMBERS OF THE BOARD AT THE
BEGINNING OF SUCH 24-CALENDAR-MONTH PERIOD, SHALL, FOR PURPOSES HEREOF, BE
CONSIDERED AN INCUMBENT DIRECTOR; OR


 


(C)                                  THE SHAREHOLDERS OF THE COMPANY APPROVING
(1) ANY CONSOLIDATION OR MERGER OF THE COMPANY OR ANY SUBSIDIARY THAT WOULD
RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO
SUCH MERGER OR CONSOLIDATION REPRESENTING (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) LESS THAN 50% OF
THE TOTAL VOTING POWER OF THE VOTING SECURITIES OF THE SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION OR CEASING TO HAVE
THE POWER TO ELECT AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER
GOVERNING BODY OF SUCH SURVIVING ENTITY, (2) ANY SALE, LEASE, EXCHANGE OR OTHER
TRANSFER (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS CONTEMPLATED OR
ARRANGED BY ANY PARTY AS A SINGLE PLAN) OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY OR (3) ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR
DISSOLUTION OF THE COMPANY.


 

Notwithstanding the foregoing clause (a), an event described in clause (a) shall
not be a Change of Control if such event occurs solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of stock or other Voting Securities outstanding, increases (x) the proportionate
number of shares of stock of the Company beneficially owned by any “person” (as
defined above) to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any “person” (as defined above) to 25% or more of the combined voting
power of all then outstanding Voting Securities; provided, however, that if any
“person” referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional stock of the Company or other
Voting Securities (other than pursuant to a share split, stock dividend, or

 

2

--------------------------------------------------------------------------------


 

similar transaction), then a Change of Control shall be deemed to have occurred
for purposes of the foregoing clause (a).

 

“Class A Units” has the meaning given to that term in the Partnership Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means SL Green’s Common Stock, par value $.01 per share, either
currently existing or authorized hereafter.

 

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of the Common Stock for the forty-five (45) trading
days ending on, and including, such date (or, if such date is not a trading day,
the most recent trading day immediately preceding such date); provided that if
such date is the date upon which a Transactional Change of Control occurs, the
Common Stock Price as of such date shall be equal to the fair market value in
cash, as determined by the Committee, of the total consideration paid or payable
in the transaction resulting in the Transactional Change of Control for one
share of Common Stock.

 

“Conversion Factor” has the meaning given to that term in the Partnership
Agreement.

 

“Disability” means, unless otherwise provided in any Employment Agreement, a
disability which renders the Grantee incapable of performing all of his or her
material duties for a period of at least 150 consecutive or non-consecutive days
during any consecutive twelve-month period.

 

“Effective Date” means December 1, 2009.

 

“Effective Date Common Stock Price” means $42.37.

 

“Employment Agreement” means, as of a particular date, the Grantee’s employment
agreement with the Company in effect as of that date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of the Common Stock as of a particular date means (a) if
shares of Common Stock are then listed on a national stock exchange, the closing
sales price per share on the principal national stock exchange on which shares
of Common Stock are listed on such date (or, if such date is not a trading date
on which there was a sale of such shares on such exchange, the last preceding
date on which there was a sale of shares of Common Stock on such exchange),
(b) if shares of Common Stock are not then listed on a national stock exchange
but are then traded on an over-the-counter market, the average of the closing
bid and asked prices for the shares of Common Stock in the principal
over-the-counter market on which such shares are traded on such date (or, if
such date is not a trading date on which there was a sale of such shares on such
market, for the last preceding date on which there was a sale of such shares in
such market), or (c) if shares of Common Stock are not then listed on a

 

3

--------------------------------------------------------------------------------


 

national stock exchange or traded on an over-the-counter market, such value as
the Committee in its discretion may in good faith determine; provided that,
where shares of Common Stock are so listed or traded, the Committee may make
such discretionary determinations where the shares of such stock have not been
traded for 10 trading days.

 

“Family Member”, of a Grantee, means the Grantee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant of the Grantee), a trust in which these
persons (or the Grantee) own more than 50 percent of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than 50 percent of the voting interests.

 

“LTIP Units” means Partnership Units, as such term is defined in the Partnership
Agreement, issued pursuant to Award Agreements as profits interests under the
Outperformance Plan having the rights, voting powers, restrictions, limitations
as to distributions, qualifications and terms and conditions of redemption set
forth herein and in the Partnership Agreement.

 

“Maximum Stock Price Appreciation” means Stock Price Appreciation equal to or in
excess of 50%.

 

“Maximum Award Amount” means $75,000,000.

 

“Measurement Date” means November 30, 2012.

 

“Minimum Stock Price Appreciation” means Stock Price Appreciation equal to 25%.

 

“Notional Unit Conversion Ratio” means (a) in the event the Stock Price
Appreciation is less than the Minimum Stock Price Appreciation, zero, (b) in the
event the Stock Price Appreciation equals the Minimum Stock Price Appreciation,
0.84, (c) in the event the Stock Price Appreciation is equal to or greater than
the Maximum Stock Price Appreciation, 3.50, and (d) in the event the Stock Price
Appreciation is greater than the Minimum Stock Price Appreciation and less than
the Maximum Stock Price Appreciation, the Notional Unit Conversion Ratio will be
pro-rated between 0.84 and 3.50 by linear interpolation (e.g., the Notional Unit
Conversation Ratio will increase by 0.1064 for each percentage point by which
the Stock Price Appreciation exceeds the Minimum Stock Price Appreciation up to
the Maximum Stock Price Appreciation).  If the Valuation Date in connection with
which the Notional Unit Conversion Ratio is being calculated occurs as a result
of a Change of Control prior to December 1, 2010, then the Notional Unit
Conversion Ratio will be the greater of (a) the number calculated pursuant to
the preceding sentence or (b) the number that it would have been if (1) the
Notional Unit Conversion Ratio was calculated pursuant to the preceding sentence
using amounts for the Minimum Stock Price Appreciation and Maximum Stock Price
Appreciation that were pro rated based on the number of days from the Effective
Date to and including the Valuation Date divided by the total number of days
from the Effective Date to and including the Measurement Date and

 

4

--------------------------------------------------------------------------------


 

(2) the Notional Unit Conversion Ratio calculated pursuant to clause (1) was
then pro rated on the same basis as the Minimum Stock Price Appreciation and
Maximum Stock Price Appreciation.

 

“Participation Percentage” means, as of the Valuation Date, the Grantee’s share
of all awards under the Outperformance Plan as set forth above the recitals in
this Agreement.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of August 20, 1997 among the
Company and the limited partners party thereto, as amended from time to time.

 

“Stock Price Appreciation” means the percentage appreciation in the Common Stock
Price from the Effective Date to the Valuation Date, determined by dividing
(a) the difference obtained by subtracting (1) the Effective Date Common Stock
Price from (2) the highest Common Stock Price where each of the days included in
the 45-day period used to calculate such Common Stock Price is within 120 days
of the Valuation Date by (b) the Common Stock Price on the Effective Date,
provided that, in the event the total dividends per share of Common Stock with
an ex-dividend date occurring after the Effective Date and on or prior to the
Valuation Date are greater than $1.20 per share (i.e., $0.10 per share per
quarter), then the amount in clause (a) above shall be increased by the excess
above such amount per share, and provided further that, in the event the total
dividends per share of Common Stock with an ex-dividend date occurring after the
Effective Date and on or prior to the Valuation Date are less than $1.20 per
share (i.e., $0.10 per share per quarter), then the amount in clause (a) above
shall decreased by the deficiency below such amount per share.  In the event
that Stock Price Appreciation is measured for a period ending prior to the
Measurement Date, then the adjustment to clause (a) due to the prior sentence on
the account of the dividends per share shall be based on a pro rata portion of
$1.20 based on the number of days from the Effective Date to and including the
end of such period divided by the total number of days from the Effective Date
to and including the Measurement Date.  Additionally, as set forth in, and
pursuant to, Section 8 hereof, appropriate adjustments to the Stock Price
Appreciation shall be made to take into account all stock dividends, stock
splits, reverse stock splits and the other events set forth in Section 8 hereof
that occur prior to the Valuation Date.  Notwithstanding the foregoing, if the
Valuation Date as of which the Stock Price Appreciation is being calculated is
the date upon which a Change of Control occurs and is on or after December 1,
2010, then the Stock Price Appreciation shall be increased to equal (a) the
amount of the Stock Price Appreciation calculated in accordance with the
foregoing multiplied by (b) the lesser of (i) 200% or (ii) the sum of 100% plus
a fraction the numerator of which is 36 less the number of whole calendar months
that have elapsed since the Effective Date and the denominator of which is the
number of whole calendar months that have elapsed since the Effective Date.

 

“Transactional Change of Control” means (a) a Change of Control described in
clause (a) of the definition thereof where the “person” or “group” makes a
tender offer for Common Stock, or (b) a Change of Control described in clauses
(c)(1) or (2) of the definition thereof.

 

5

--------------------------------------------------------------------------------


 

“Units” means all Class A Units, Class B Units (as defined in the Partnership
Agreement) and other Partnership Units (as defined in the Partnership Agreement)
with economic attributes substantially similar to Class A Units or Class B Units
as determined by the Committee, outstanding or issuable upon the conversion,
exercise, exchange or redemption of any securities of any kind convertible,
exercisable, exchangeable or redeemable for Class A Units, Class B Units or such
other Partnership Units (other than LTIP Units issued under the Outperformance
Plan or LTIP Units issued under any similar outperformance program prior to the
determination of any performance based vesting hurdles with respect thereto).

 

“Valuation Date” means the earlier of (a) the Measurement Date and (b) the date
upon which a Change of Control shall occur.

 


3.                                      OUTPERFORMANCE AWARD.


 


(A)                                 THE GRANTEE IS HEREBY GRANTED AN AWARD
CONSISTING OF THE NUMBER OF LTIP UNITS SET FORTH ABOVE (“AWARD LTIP UNITS”),
WHICH (1) WILL BE SUBJECT TO FORFEITURE OR INCREASE TO THE EXTENT PROVIDED IN
THIS SECTION 3 AS SET FORTH BELOW AND (2) WILL BE SUBJECT TO VESTING AS PROVIDED
IN SECTION 4 HEREOF.  IN THE EVENT THAT THE NUMBER OF AWARD LTIP UNITS GRANTED
UNDER THIS AGREEMENT IS LESS THAN THE NUMBER OF NOTIONAL UNITS AWARDED TO
GRANTEE PURSUANT TO THIS AWARD MULTIPLIED BY THE MAXIMUM NOTIONAL UNIT
CONVERSION RATIO (THE “MAXIMUM LTIP UNIT AWARD”) AND THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR ISSUANCE PURSUANT TO THE OPTION PLAN IS INCREASED
AFTER THE DATE HEREOF AND PRIOR TO THE VALUATION DATE, THEN THE COMPANY AND THE
PARTNERSHIP WILL GRANT THE GRANTEE AN ADDITIONAL NUMBER OF LTIP UNITS EQUAL TO
THE LESSER OF (1) THE DIFFERENCE OBTAINED BY SUBTRACTING (A) THE NUMBER OF AWARD
LTIP UNITS GRANTED HEREUNDER FROM (B) THE MAXIMUM LTIP UNIT AWARD AND (2) THE
TOTAL NUMBER OF ADDITIONAL SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE
PURSUANT TO AWARDS SUCH AS THIS AWARD BY WHICH THE OPTION PLAN IS INCREASED
(DIVIDED BY THE CONVERSION FACTOR) MULTIPLIED BY THE GRANTEE’S PARTICIPATION
PERCENTAGE.  IF ANY ADDITIONAL LTIP UNITS ARE TO BE GRANTED PURSUANT TO THE
PRECEDING SENTENCE, THEN:  (1) THE COMPANY AND THE PARTNERSHIP SHALL TAKE SUCH
CORPORATE OR PARTNERSHIP ACTION AS IS NECESSARY TO ACCOMPLISH THE GRANT OF SUCH
ADDITIONAL LTIP UNITS, (2) THE GRANTEE SHALL EXECUTE AND DELIVER IN CONNECTION
WITH SUCH GRANT SUCH DOCUMENTS, COMPARABLE TO THE DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THIS AGREEMENT, AS THE COMPANY AND/OR THE
PARTNERSHIP REASONABLY REQUEST IN ORDER TO COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, FEDERAL AND STATE SECURITIES LAWS
AND (3) THEREAFTER THE TERM AWARD LTIP UNITS WILL REFER COLLECTIVELY TO THE
AWARD LTIP UNITS PRIOR TO SUCH ADDITIONAL GRANT PLUS SUCH ADDITIONAL LTIP UNITS.


 


(B)                                 IN THE EVENT THE MAXIMUM STOCK PRICE
APPRECIATION WOULD HAVE BEEN ACHIEVED ON EACH DAY OF A PERIOD OF 45 CONSECUTIVE
DAYS ENDING ON OR AFTER THE FIRST (1ST) ANNIVERSARY OF THE EFFECTIVE DATE BUT
PRIOR TO THE SECOND (2ND) ANNIVERSARY OF THE EFFECTIVE DATE (ASSUMING THAT EACH
SUCH DAY HAD BEEN THE VALUATION DATE), THEN, AS OF THE LAST DAY OF THE FIRST
SUCH PERIOD THAT OCCURS, THE GRANTEE SHALL EARN A NUMBER OF AWARD LTIP UNITS
EQUAL TO (1) ONE-THIRD (1/3) OF THE MAXIMUM AWARD AMOUNT MULTIPLIED BY THE
GRANTEE’S PARTICIPATION PERCENTAGE DIVIDED BY (2) THE COMMON STOCK PRICE AS OF
SUCH DATE MULTIPLIED BY THE CONVERSION FACTOR.

 

6

--------------------------------------------------------------------------------


 


(C)                                  IN THE EVENT THE MAXIMUM STOCK PRICE
APPRECIATION WOULD HAVE BEEN ACHIEVED ON EACH DAY OF A PERIOD OF 45 CONSECUTIVE
DAYS ENDING ON OR AFTER THE SECOND (2ND) ANNIVERSARY OF THE EFFECTIVE DATE BUT
PRIOR TO THE THIRD (3RD) ANNIVERSARY OF THE EFFECTIVE DATE (ASSUMING THAT EACH
SUCH DAY HAD BEEN THE VALUATION DATE), THEN, AS OF THE LAST DAY OF THE FIRST
SUCH PERIOD THAT OCCURS, THE GRANTEE SHALL EARN A NUMBER OF AWARD LTIP UNITS
EQUAL TO (1) TWO-THIRDS (2/3) OF THE MAXIMUM AWARD AMOUNT (OR AN ADDITIONAL
ONE-THIRD (1/3) OF THE MAXIMUM AWARD AMOUNT IF AWARD LTIP UNITS WERE ALREADY
EARNED PURSUANT TO SECTION 3(B) HEREOF) MULTIPLIED BY THE GRANTEE’S
PARTICIPATION PERCENTAGE DIVIDED BY (2) THE COMMON STOCK PRICE AS OF SUCH DATE
MULTIPLIED BY THE CONVERSION FACTOR.


 


(D)                                 AS OF THE VALUATION DATE, IF THE STOCK PRICE
APPRECIATION IS EQUAL TO OR GREATER THAN THE MINIMUM STOCK PRICE APPRECIATION,
THEN THE GRANTEE SHALL EARN A NUMBER OF LTIP UNITS EQUAL TO THE NUMBER OF
NOTIONAL UNITS AWARDED TO GRANTEE PURSUANT TO THIS AWARD MULTIPLIED BY THE
NOTIONAL UNIT CONVERSION RATIO, LESS THE NUMBER OF AWARD LTIP UNITS PREVIOUSLY
EARNED BY THE GRANTEE, IF ANY, PURSUANT TO SECTIONS 3(B) AND 3(C) HEREOF;
PROVIDED THAT THE NUMBER OF LTIP UNITS EARNED PURSUANT TO THIS SECTION 3(D) MAY
NOT EXCEED THE GREATER OF (1) THE QUOTIENT OBTAINED BY DIVIDING (A) THE MAXIMUM
AWARD AMOUNT (LESS ONE-THIRD (1/3) OF SUCH AMOUNT IF LTIP UNITS WERE EARNED
PURSUANT TO SECTION 3(B) HEREOF OR TWO-THIRDS (2/3) OF SUCH AMOUNT IF LTIP UNITS
WERE EARNED PURSUANT TO SECTION 3(C) HEREOF) MULTIPLIED BY THE GRANTEE’S
PARTICIPATION PERCENTAGE BY (B) THE COMMON STOCK PRICE AS OF THE VALUATION DATE
MULTIPLIED BY THE CONVERSION FACTOR ON THE VALUATION DATE OR (2) THE SUM
OBTAINED BY SUBTRACTING THE NUMBER OF AWARD LTIP UNITS PREVIOUSLY EARNED
PURSUANT TO SECTIONS 3(B) AND 3(C) HEREOF FROM THE QUOTIENT OBTAINED BY DIVIDING
(A) THE MAXIMUM AWARD AMOUNT MULTIPLIED BY THE GRANTEE’S PARTICIPATION
PERCENTAGE BY (B) THE COMMON STOCK PRICE AS OF THE VALUATION DATE MULTIPLIED BY
THE CONVERSION FACTOR ON THE VALUATION DATE.  ANY AWARD LTIP UNITS THAT ARE NOT
EARNED AS OF VALUATION DATE WILL BE AUTOMATICALLY AND IMMEDIATELY FORFEITED AS
OF THAT DATE AND THEREAFTER THE TERM AWARD LTIP UNITS WILL REFER ONLY TO THE
REMAINING AWARD LTIP UNITS THAT WERE NOT FORFEITED.


 


(E)                                  NOTWITHSTANDING THE FOREGOING, THE TOTAL
NUMBER OF AWARD LTIP UNITS EARNED PURSUANT TO THIS SECTION 3 MAY NOT EXCEED THE
TOTAL NUMBER OF AWARD LTIP UNITS GRANTED HEREUNDER (PLUS ANY ADDITIONAL AWARD
LTIP UNITS GRANTED PURSUANT TO THE SECOND SENTENCE OF SECTION 3(A) HEREOF).  FOR
THE AVOIDANCE OF DOUBT, ANY AWARD LTIP UNITS EARNED PURSUANT TO THIS SECTION 3
WILL REMAIN SUBJECT TO VESTING AS PROVIDED IN SECTION 4 HEREOF.


 


4.                                      TERMINATION OF GRANTEE’S EMPLOYMENT;
VESTING; CHANGE OF CONTROL.


 


(A)                                 SUBJECT TO THE PROVISIONS SET FORTH BELOW,
THE AWARD LTIP UNITS THAT HAVE NOT PREVIOUSLY BEEN FORFEITED SHALL BECOME VESTED
AS FOLLOWS: (1) ONE-HALF (1/2) OF THE AWARD LTIP UNITS SHALL BECOME VESTED ON
JANUARY 1, 2013; AND (2) AN ADDITIONAL ONE-QUARTER (1/4) OF THE AWARD LTIP UNITS
SHALL BECOME VESTED ON EACH OF JANUARY 1, 2014 AND 2015.  EXCEPT AS PROVIDED IN
SECTION 4(B) HEREOF, IF AT ANY TIME THE GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF
THE COMPANY FOR ANY REASON, THEN ALL AWARD LTIP UNITS THAT REMAIN UNVESTED AT
SUCH TIME (AFTER

 

7

--------------------------------------------------------------------------------


 


GIVING EFFECT TO ANY ACCELERATION OF VESTING THAT OCCURS IN CONNECTION WITH THE
GRANTEE CEASING TO BE AN EMPLOYEE) SHALL AUTOMATICALLY AND IMMEDIATELY BE
FORFEITED BY THE GRANTEE.


 


(B)                                 IF AT ANY TIME THE GRANTEE SHALL CEASE TO BE
AN EMPLOYEE OF THE COMPANY DUE TO (1) A TERMINATION WITHOUT CAUSE (AS DEFINED IN
THE EMPLOYMENT AGREEMENT) BY THE COMPANY, OR (2) A TERMINATION WITH GOOD REASON
(AS DEFINED IN THE EMPLOYMENT AGREEMENT), THE GRANTEE SHALL BE TREATED FOR ALL
PURPOSES OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF
THIS AGREEMENT RELATING TO THE VESTING OF THE AWARD LTIP UNITS) AS IF HE HAD
REMAINED AS AN EMPLOYEE OF THE COMPANY FOR (AND CEASED TO BE AN EMPLOYEE OF THE
COMPANY AS OF THE DATE THAT IS) 12 MONTHS AFTER THE DATE OF TERMINATION.


 


(C)                                  IF, PRIOR TO THE VALUATION DATE, THE
GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF THE COMPANY AS A RESULT OF HIS DEATH OR
DISABILITY, THEN (1) WITH RESPECT TO THE GRANTEE THE CALCULATIONS PROVIDED IN
SECTION 3 HEREOF SHALL BE PERFORMED WITH RESPECT TO THIS AWARD IMMEDIATELY AS IF
A CHANGE OF CONTROL HAD OCCURRED (WITH RESPECT TO THE GRANTEE ONLY) ON THE DATE
OF HIS DEATH OR DISABILITY AND (2) ALL OF THE AWARD LTIP UNITS COMPRISING THIS
AWARD (AFTER GIVING EFFECT TO ANY FORFEITURE OF AWARD LTIP UNITS PURSUANT TO
SECTION 3 HEREOF) SHALL AUTOMATICALLY AND IMMEDIATELY VEST.  IF, ON OR AFTER THE
VALUATION DATE, THE GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF THE COMPANY AS A
RESULT OF HIS DEATH OR DISABILITY, THEN ALL OF THE GRANTEE’S AWARD LTIP UNITS
SHALL AUTOMATICALLY AND IMMEDIATELY VEST.


 


(D)                                 UPON THE OCCURRENCE OF A CHANGE OF CONTROL,
ALL UNVESTED AWARD LTIP UNITS THAT HAVE NOT PREVIOUSLY BEEN FORFEITED (AFTER
GIVING EFFECT TO ANY FORFEITURE OF AWARD LTIP UNITS PURSUANT TO SECTION 3 HEREOF
OCCURRING IN CONNECTION WITH SUCH CHANGE OF CONTROL) SHALL VEST IMMEDIATELY.


 


5.                                      PAYMENTS BY AWARD RECIPIENTS.  NO AMOUNT
SHALL BE PAYABLE TO THE COMPANY OR THE PARTNERSHIP BY THE GRANTEE AT ANY TIME IN
RESPECT OF THIS AWARD.


 


6.                                      DISTRIBUTIONS.  THE HOLDER OF THE AWARD
LTIP UNITS SHALL BE ENTITLED TO RECEIVE DISTRIBUTIONS WITH RESPECT TO SUCH AWARD
LTIP UNITS TO THE EXTENT PROVIDED FOR IN THE PARTNERSHIP AGREEMENT; PROVIDED,
THAT THE DISTRIBUTION PARTICIPATION DATE (AS DEFINED IN THE PARTNERSHIP
AGREEMENT) WITH RESPECT TO ANY AWARD LTIP UNIT SHALL BE THE DATE AS OF WHICH
SUCH AWARD LTIP UNIT IS EARNED PURSUANT TO SECTION 3 HEREOF.  IN ADDITION, ON
THE DATE ON WHICH ANY AWARD LTIP UNIT IS EARNED, THE PARTNERSHIP WILL PAY THE
GRANTEE, FOR EACH AWARD LTIP UNIT EARNED, AN AMOUNT IN CASH EQUAL TO THE
QUOTIENT OF (1) THE PER SHARE AMOUNT OF ALL DIVIDENDS DECLARED WITH RESPECT TO
THE COMMON STOCK WITH A RECORD DATE ON OR AFTER THE EFFECTIVE DATE AND BEFORE
THE DATE ON WHICH SUCH AWARD LTIP UNIT IS EARNED (OTHER THAN THOSE WITH RESPECT
TO WHICH AN ADJUSTMENT WAS MADE PURSUANT TO SECTION 8 HEREOF) DIVIDED BY (2) THE
CONVERSION FACTOR.


 


7.                                      RESTRICTIONS ON TRANSFER.  NONE OF THE
AWARD LTIP UNITS SHALL BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED,
GIVEN AWAY OR IN ANY OTHER MANNER DISPOSED OF, ENCUMBERED, WHETHER VOLUNTARILY
OR BY OPERATION OF LAW (EACH SUCH ACTION A “TRANSFER”), OR REDEEMED IN
ACCORDANCE WITH THE PARTNERSHIP AGREEMENT (A) PRIOR TO VESTING, (B) FOR A PERIOD
OF TWO (2) YEARS BEGINNING ON THE DATE OF GRANT OF SUCH AWARD LTIP UNITS OTHER
THAN IN CONNECTION WITH A CHANGE

 

8

--------------------------------------------------------------------------------


 


OF CONTROL, OR (C) UNLESS SUCH TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE
SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”)), AND SUCH TRANSFER IS IN ACCORDANCE WITH THE
APPLICABLE TERMS AND CONDITIONS OF THE PARTNERSHIP AGREEMENT; PROVIDED THAT,
UPON THE APPROVAL OF, AND SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED BY, THE
COMMITTEE, UNVESTED AWARD LTIP UNITS THAT HAVE BEEN HELD FOR A PERIOD OF AT
LEAST TWO (2) YEARS BEGINNING ON THE DATE OF GRANT SPECIFIED ABOVE MAY BE
TRANSFERRED TO THE GRANTEE’S FAMILY MEMBERS, PROVIDED THAT THE TRANSFEREE AGREES
IN WRITING WITH THE COMPANY AND THE PARTNERSHIP TO BE BOUND BY ALL OF THE TERMS
AND CONDITIONS OF THIS AGREEMENT.  IN CONNECTION WITH ANY TRANSFER OF AWARD LTIP
UNITS, THE PARTNERSHIP MAY REQUIRE THE GRANTEE TO PROVIDE AN OPINION OF COUNSEL,
SATISFACTORY TO THE PARTNERSHIP, THAT SUCH TRANSFER IS IN COMPLIANCE WITH ALL
FEDERAL AND STATE SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES
ACT).  ANY ATTEMPTED TRANSFER OF AWARD LTIP UNITS NOT IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS SECTION 7 SHALL BE NULL AND VOID, AND THE
PARTNERSHIP SHALL NOT REFLECT ON ITS RECORDS ANY CHANGE IN RECORD OWNERSHIP OF
ANY LTIP UNITS AS A RESULT OF ANY SUCH TRANSFER, SHALL OTHERWISE REFUSE TO
RECOGNIZE ANY SUCH TRANSFER AND SHALL NOT IN ANY WAY GIVE EFFECT TO ANY SUCH
TRANSFER OF ANY LTIP UNITS.  THIS AGREEMENT IS PERSONAL TO THE GRANTEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


 


8.                                      CHANGES IN CAPITAL STRUCTURE.  IF
(1) THE COMPANY SHALL AT ANY TIME BE INVOLVED IN A MERGER, CONSOLIDATION,
DISSOLUTION, LIQUIDATION, REORGANIZATION, EXCHANGE OF SHARES, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF THE COMPANY OR A TRANSACTION SIMILAR
THERETO, (2) ANY STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
COMBINATION, RECLASSIFICATION, RECAPITALIZATION, SIGNIFICANT REPURCHASES OF
STOCK OR OTHER SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, OR ANY
DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN REGULAR CASH DIVIDENDS, SHALL
OCCUR OR (3) ANY OTHER EVENT SHALL OCCUR WHICH IN THE JUDGMENT OF THE COMMITTEE
NECESSITATES ACTION BY WAY OF ADJUSTING THE TERMS OF THE AWARD, THEN THE
COMMITTEE SHALL TAKE SUCH ACTION AS IN ITS DISCRETION SHALL BE NECESSARY TO
MAINTAIN THE GRANTEE’S RIGHTS HEREUNDER SO THAT THEY ARE SUBSTANTIALLY
PROPORTIONATE TO THE RIGHTS EXISTING UNDER THIS AGREEMENT PRIOR TO SUCH EVENT,
INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS IN AWARD LTIP UNITS, COMMON STOCK
PRICE, STOCK PRICE APPRECIATION AND PAYMENTS TO BE MADE PURSUANT TO SECTION 6
HEREOF.


 


9.                                      MISCELLANEOUS.


 


(A)                                 AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED
OR MODIFIED ONLY WITH THE CONSENT OF THE PARTNERSHIP ACTING THROUGH THE
COMMITTEE; PROVIDED THAT ANY SUCH AMENDMENT OR MODIFICATION ADVERSELY AFFECTING
THE RIGHTS OF THE GRANTEE HEREUNDER MUST BE CONSENTED TO BY THE GRANTEE TO BE
EFFECTIVE AS AGAINST HIM.


 


(B)                                 INCORPORATION OF OPTION PLAN.  THE
PROVISIONS OF THE OPTION PLAN ARE HEREBY INCORPORATED BY REFERENCE AS IF SET
FORTH HEREIN.  IF AND TO THE EXTENT THAT ANY PROVISION CONTAINED IN THIS
AGREEMENT IS INCONSISTENT WITH THE OPTION PLAN, THIS AGREEMENT SHALL GOVERN.


 


(C)                                  EFFECTIVENESS.  THE GRANTEE SHALL BE
ADMITTED AS A PARTNER OF THE PARTNERSHIP WITH BENEFICIAL OWNERSHIP OF THE AWARD
LTIP UNITS AS OF THE GRANT DATE SET FORTH

 

9

--------------------------------------------------------------------------------


 


ABOVE BY (1) SIGNING AND DELIVERING TO THE PARTNERSHIP A COPY OF THIS AGREEMENT,
AND (2) SIGNING, AS A LIMITED PARTNER, AND DELIVERING TO THE PARTNERSHIP A
COUNTERPART SIGNATURE PAGE TO THE PARTNERSHIP AGREEMENT (ATTACHED HERETO AS
EXHIBIT A).  THE PARTNERSHIP AGREEMENT SHALL BE AMENDED TO REFLECT THE ISSUANCE
TO THE GRANTEE OF THE AWARD LTIP UNITS, WHEREUPON THE GRANTEE SHALL HAVE ALL THE
RIGHTS OF A LIMITED PARTNER OF THE PARTNERSHIP WITH RESPECT TO THE NUMBER OF
LTIP UNITS SPECIFIED ABOVE, AS SET FORTH IN THE PARTNERSHIP AGREEMENT, SUBJECT,
HOWEVER, TO THE RESTRICTIONS AND CONDITIONS SPECIFIED HEREIN AND IN THE
PARTNERSHIP AGREEMENT.


 


(D)                                 STATUS OF LTIP UNITS UNDER THE OPTION PLAN. 
THE AWARD LTIP UNITS ARE BEING GRANTED AS EQUITY SECURITIES UNDER THE OPTION
PLAN.  THE COMPANY WILL HAVE THE RIGHT, AS SET FORTH IN THE PARTNERSHIP
AGREEMENT, TO ISSUE SHARES OF COMMON STOCK IN EXCHANGE FOR CLASS A UNITS INTO
WHICH SUCH AWARD LTIP UNITS MAY HAVE BEEN CONVERTED PURSUANT TO THE PARTNERSHIP
AGREEMENT, SUBJECT TO CERTAIN LIMITATIONS SET FORTH IN THE PARTNERSHIP
AGREEMENT, AND SUCH SHARES OF COMMON STOCK WILL BE ISSUED UNDER THE OPTION
PLAN.  THE GRANTEE MUST BE ELIGIBLE TO RECEIVE THE AWARD LTIP UNITS IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND TO THAT EFFECT
IS REQUIRED TO COMPLETE, EXECUTE AND DELIVER CERTAIN COVENANTS, REPRESENTATIONS
AND WARRANTIES (ATTACHED AS EXHIBIT B).


 


(E)                                  LEGEND.   THE RECORDS OF THE PARTNERSHIP
EVIDENCING THE AWARD LTIP UNITS SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED
BY THE PARTNERSHIP IN ITS SOLE DISCRETION, TO THE EFFECT THAT SUCH LTIP UNITS
ARE SUBJECT TO RESTRICTIONS AS SET FORTH HEREIN AND IN THE PARTNERSHIP
AGREEMENT.


 


(F)                                   COMPLIANCE WITH LAW.  THE PARTNERSHIP AND
THE GRANTEE WILL MAKE REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE
SECURITIES LAWS.  IN ADDITION, NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT
TO THE CONTRARY, NO LTIP UNITS WILL BECOME VESTED OR BE PAID AT A TIME THAT SUCH
VESTING OR PAYMENT WOULD RESULT IN A VIOLATION OF ANY SUCH LAW.


 


(G)                                  INVESTMENT REPRESENTATION; REGISTRATION. 
THE GRANTEE HEREBY MAKES THE COVENANTS, REPRESENTATIONS AND WARRANTIES AND SET
FORTH ON EXHIBIT B ATTACHED HERETO.  ALL OF SUCH COVENANTS, WARRANTIES AND
REPRESENTATIONS SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE GRANTEE.  THE PARTNERSHIP WILL HAVE NO OBLIGATION TO REGISTER UNDER THE
SECURITIES ACT ANY LTIP UNITS OR ANY OTHER SECURITIES ISSUED PURSUANT TO THIS
AGREEMENT OR UPON CONVERSION OR EXCHANGE OF LTIP UNITS.


 


(H)                                 SECTION 83(B) ELECTION.  THE GRANTEE HEREBY
AGREES TO MAKE AN ELECTION TO INCLUDE IN GROSS INCOME IN THE YEAR OF TRANSFER
THE AWARD LTIP UNITS PURSUANT TO SECTION 83(B) OF THE CODE SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT C AND TO SUPPLY THE NECESSARY INFORMATION IN
ACCORDANCE WITH THE REGULATIONS PROMULGATED THEREUNDER.


 


(I)                                     SEVERABILITY.  IN THE EVENT THAT ONE OR
MORE OF THE PROVISIONS OF THIS AGREEMENT MAY BE INVALIDATED FOR ANY REASON BY A
COURT, ANY PROVISION SO INVALIDATED WILL BE DEEMED TO BE SEPARABLE FROM THE
OTHER PROVISIONS HEREOF, AND THE REMAINING PROVISIONS HEREOF WILL CONTINUE TO BE
VALID AND FULLY ENFORCEABLE.

 

10

--------------------------------------------------------------------------------


 


(J)                                    GOVERNING LAW.  THIS AGREEMENT IS MADE
UNDER, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLE OF CONFLICT OF LAWS OF SUCH STATE.


 


(K)                                 NO OBLIGATION TO CONTINUE POSITION AS AN
OFFICER OR TO EMPLOY.  NEITHER THE COMPANY NOR ANY AFFILIATE IS OBLIGATED BY OR
AS A RESULT OF THIS AGREEMENT TO CONTINUE TO HAVE THE GRANTEE AS AN OFFICER OR
TO EMPLOY THE GRANTEE AND THIS AGREEMENT SHALL NOT INTERFERE IN ANY WAY WITH THE
RIGHT OF THE COMPANY OR ANY AFFILIATE TO TERMINATE THE GRANTEE AS AN OFFICER OR
EMPLOYEE AT ANY TIME.


 


(L)                                     NOTICES.  NOTICES HEREUNDER SHALL BE
MAILED OR DELIVERED TO THE PARTNERSHIP AT ITS PRINCIPAL PLACE OF BUSINESS AND
SHALL BE MAILED OR DELIVERED TO THE GRANTEE AT THE ADDRESS ON FILE WITH THE
PARTNERSHIP OR, IN EITHER CASE, AT SUCH OTHER ADDRESS AS ONE PARTY MAY
SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN WRITING.


 


(M)                             WITHHOLDING AND TAXES.  NO LATER THAN THE DATE
AS OF WHICH AN AMOUNT FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF THE
GRANTEE FOR INCOME TAX PURPOSES OR SUBJECT TO THE FEDERAL INSURANCE
CONTRIBUTIONS ACT WITHHOLDING WITH RESPECT TO THE AWARD, THE GRANTEE WILL PAY TO
THE COMPANY OR, IF APPROPRIATE, ANY OF ITS AFFILIATES, OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMMITTEE REGARDING THE PAYMENT OF, ANY UNITED STATES
FEDERAL, STATE OR LOCAL OR FOREIGN TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD WITH RESPECT TO SUCH AMOUNT.  THE OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT WILL BE CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND THE COMPANY
AND ITS AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO
DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OTHERWISE DUE TO THE GRANTEE.


 


(N)                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON THE PARTNERSHIP’S SUCCESSORS AND ASSIGNS, WHETHER OR NOT
THIS AGREEMENT IS EXPRESSLY ASSUMED.


 


(O)                                 EMPLOYMENT AGREEMENT.  EXCEPT AS
SPECIFICALLY PROVIDED OTHERWISE IN THIS AGREEMENT, ANY PROVISIONS IN THE
EMPLOYMENT AGREEMENT RELATING TO ACCELERATED VESTING OR THAT WOULD OTHERWISE
MODIFY THE VESTING PROVISIONS SET FORTH HEREIN IN CONNECTION WITH A TERMINATION
OF EMPLOYMENT, A CHANGE OF CONTROL OR IN ANY OTHER CIRCUMSTANCE SHALL NOT APPLY
TO THIS AGREEMENT OR THE AWARD LTIP UNITS GRANTED HEREUNDER, AND THE SPECIFIC
TERMS OF THIS AGREEMENT SHALL SUPERSEDE SUCH PROVISIONS.


 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the      day of                , 2010.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name: Marc Holliday

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

By: SL Green Realty Corp., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name: Marc Holliday

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

Name:

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of SL
Green Operating Partnership, L.P., hereby accepts all of the terms and
conditions of (including, without limitation, the provisions of Section 15.11
titled “Power of Attorney”), and becomes a party to, the First Amended and
Restated Agreement of Limited Partnership, dated as of August 20, 1997, of SL
Green Operating Partnership, L.P., as amended through the date hereof (the
“Partnership Agreement”).  The Grantee agrees that this signature page may be
attached to any counterpart of the Partnership Agreement.

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

 

Date:                             , 2010

 

 

 

Address of Limited Partner:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Grantee hereby represents, warrants and covenants as follows:

 

(a)                                  The Grantee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Stockholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Stockholders;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended;

 

(iv)                              The Company’s Form 10-Q for the most recently
ended quarter filed by the Company with the Securities and Exchange Commission
since the filing of the Form 10-K described in clause (iii) above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the end of the fiscal year most recently ended for
which a Form 10-K has been filed by the Company;

 

(vi)                              The Partnership Agreement;

 

(vii)                           The Option Plan; and

 

(viii)                        The Company’s Certificate of Incorporation, as
amended.

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

 

(b)                                 The Grantee hereby represents and warrants
that

 

(i)                                     The Grantee either (A) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”), or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him
with respect to the grant to him of LTIP Units, the potential conversion of LTIP
Units into Class A Units of the Partnership (“Common Units”) and the potential
redemption of such Common Units for shares of Common Stock (“REIT Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is

 

--------------------------------------------------------------------------------


 

capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.

 

(ii)                                  The Grantee understands that (A) the
Grantee is responsible for consulting his own tax advisors with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Grantee is or by reason of the
award of LTIP Units may become subject, to his particular situation; (B) the
Grantee has not received or relied upon business or tax advice from the Company,
the Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks.  The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents).  The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee.  The Grantee confirms that all documents, records, and books
pertaining to his receipt of LTIP Units which were requested by the Grantee have
been made available or delivered to the Grantee.  The Grantee has had an
opportunity to ask questions of and receive answers from the Partnership and the
Company, or from a person or persons acting on their behalf, concerning the
terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company.

 

(iii)                               The LTIP Units to be issued, the Common
Units issuable upon conversion of the LTIP Units and any REIT Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Grantee for investment only and not with a current view to, or
with any intention of, a distribution or resale thereof, in whole or in part, or
the grant of any participation therein, without prejudice, however, to the
Grantee’s right (subject to the terms of the LTIP Units, the Option Plan and
this Agreement) at all times to sell or otherwise dispose of all or any part of
his LTIP Units, Common Units or REIT Shares in compliance with the Securities
Act, and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.

 

(iv)                              The Grantee acknowledges that (A) neither the
LTIP Units to be issued, nor the Common Units issuable upon conversion of the
LTIP Units, have been registered under the Securities Act or state securities
laws by reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, if such LTIP Units or
Common Units are represented by certificates, such certificates will bear a
legend to such effect, (B) the reliance by the Partnership and

 

--------------------------------------------------------------------------------


 

the Company on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of the Grantee contained
herein, (C) such LTIP Units, or Common Units, therefore, cannot be resold unless
registered under the Securities Act and applicable state securities laws, or
unless an exemption from registration is available, (D) there is no public
market for such LTIP Units and Common Units and (E) neither the Partnership nor
the Company has any obligation or intention to register such LTIP Units or the
Common Units issuable upon conversion of the LTIP Units under the Securities Act
or any state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for REIT Shares, the Company may issue such
REIT Shares under the Option Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Grantee is
eligible to receive such REIT Shares under the Option Plan at the time of such
issuance, (II) the Company has filed a Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such REIT Shares
and (III) such Form S-8 is effective at the time of the issuance of such REIT
Shares.  The Grantee hereby acknowledges that because of the restrictions on
transfer or assignment of such LTIP Units acquired hereby and the Common Units
issuable upon conversion of the LTIP Units which are set forth in the
Partnership Agreement or this Agreement, the Grantee may have to bear the
economic risk of his ownership of the LTIP Units acquired hereby and the Common
Units issuable upon conversion of the LTIP Units for an indefinite period of
time.

 

(v)                                 The Grantee has determined that the LTIP
Units are a suitable investment for the Grantee.

 

(vi)                              No representations or warranties have been
made to the Grantee by the Partnership or the Company, or any officer, director,
shareholder, agent, or affiliate of any of them, and the Grantee has received no
information relating to an investment in the Partnership or the LTIP Units
except the information specified in Paragraph (b) above.

 

(c)                                  So long as the Grantee holds any LTIP
Units, the Grantee shall disclose to the Partnership in writing such information
as may be reasonably requested with respect to ownership of LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code, applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.

 

(d)                                 The Grantee hereby agrees to make an
election under Section 83(b) of the Code with respect to the LTIP Units awarded
hereunder, and has delivered with this Agreement a completed, executed copy of
the election form attached hereto as Exhibit C.  The Grantee agrees to file the
election (or to permit the Partnership to file such election on the Grantee’s
behalf) within thirty (30) days after the award of the LTIP Units hereunder with
the IRS Service Center at which such Grantee files his personal income tax
returns, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which the LTIP Units are awarded to
the Grantee.

 

--------------------------------------------------------------------------------


 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Grantee’s principal residence, and
the Grantee has no present intention of becoming a resident of any country,
state or jurisdiction other than the country and state in which such residence
is sited.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)

OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                       The name, address and taxpayer
identification number of the undersigned are:

 

Name:

 

 (the “Taxpayer”)

 

 

 

Address:

 

 

Social Security No./Taxpayer Identification No.:

 

2.                                       Description of property with respect to
which the election is being made:

 

The election is being made with respect to                          LTIP Units
in SL Green Operating Partnership, L.P. (the “Partnership”).

 

3.                                       The date on which the LTIP Units were
transferred is                             , 2010.  The taxable year to which
this election relates is calendar year 2010.

 

4.                                       Nature of restrictions to which the
LTIP Units are subject:

 

(a)                                  With limited exceptions, until the LTIP
Units vest, the Taxpayer may not transfer in any manner any portion of the LTIP
Units without the consent of the Partnership.

 

(b)                                 The Taxpayer’s LTIP Units vest in accordance
with the vesting provisions described in the Schedule attached hereto.  Unvested
LTIP Units are forfeited in accordance with the vesting provisions described in
the Schedule attached hereto.

 

5.                                       The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the LTIP Units with respect to which
this election is being made was $0 per LTIP Unit.

 

6.                                       The amount paid by the Taxpayer for the
LTIP Units was $0 per LTIP Unit.

 

7.                                       A copy of this statement has been
furnished to the Partnership and SL Green Realty Corp.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Vesting Provisions of LTIP Units

 

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage.  Performance-based
vesting will be based on SL Green Realty Corp.’s (the “Company’s”) stock price
appreciation for the period from December 1, 2009 to November 30, 2012 (or
earlier in certain circumstances).  Under the time-based vesting hurdles,
one-half of the LTIP Units will vest on January 1, 2013 and an additional
one-quarter will vest on each of January 1, 2014 and 2015, provided that the
Taxpayer remains an employee of the Company through such dates, subject to
acceleration in the event of certain extraordinary transactions or termination
of the Taxpayer’s status as an employee under specified circumstances.  Unvested
LTIP Units are subject to forfeiture in the event of failure to vest based on
the passage of time or the determination of the performance-based percentage.

 

--------------------------------------------------------------------------------